tax_exempt_and_government_entities_division number release date uil department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas date date taxpayer_identification_number person to contact employee identification_number employee telephone number certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code our favorable determination_letter to you dated july 20xx is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes your activities consist of activities that generally promote social welfare and recreational purposes these activities are not inherently educational or charitable by themselves under sec_501 an organization cannot be recognized as exempt under sec_501 unless it shows that it is both organized and operated exclusively for charitable educational or other exempt purposes thus you failed to meet the operational_test of sec_501 contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address united_states tax_court second street nw washington dc you also have the right to contact the office_of_the_taxpayer_advocate the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you've tried but haven't been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely mary a epps acting director eo examinations enclosures publication i department of the treasury internal_revenue_service irs tax exempt and government entities exempt_organizations examinations nt taxpayer identification ification number number form tax_year s ended person to contact id number contact numbers telephone fax manager's name id number manager's contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_501 after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation letter rev catalog number 34809f if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate letter rev catalog number 34809f for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely margaret von lienen director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer 20xx tax identification_number year period ended explanations of items issues does exemption under sec_501 if it’s articles of incorporation does not meet the organizational_test required by sec_1 c -1 a organization continue to qualify for does the organization continue to qualify for exemption under sec_501 if it has failed to demonstrate that it’ sec_501 activities are substantial in comparison to other activities facts the organization was incorporated as a non-stock corporation in the state of 19xx the purposes stated in the articles of incorporation include the following on march the organization submitted form_1023 application_for recognition of exemption under sec_501 of the intemal revenue code to the irs on june 20xx the application was signed in part ill question of the form_1023 the organization checked the by the treasurer box confirming that the organizing document meets the sec_501 requirement of stating exempt purposes such as charitable religious educational and or scientific purposes in part ill question 2c the organization checked the box indicating reliance on operation of state law for the required dissolution provision the organization was subsequently recognized as an organization exempt from federal_income_tax under sec_501 and sec_509 the attachment to the form_1023 states the organization’s mission and responsibility to the community is to improve the quality of life for citizen and business owners through its role in economic development fostering a sense of community and culture educational advancement in a letter dated may 20xx the organization was notified by the service that it was selected for audit for the filing period ended december 20xx the information_document_request form_4564 idr requested the organization to provide a description of activities conducted during the year under examination an explanation of how the activities furthered their exempt_purpose and the percentage of time and resources spent of each activity the idr also advised the organization the language in the organizing document does not sufficiently limit the purposes to those specifically described in sec_501 nor permanently dedicate the assets to purposes described in sec_501 as required for tax exemption as an organization described under sec_501 the idr stated the organizing document must be amended and requested amendments including proof of filing form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number 20xx year period ended explanations of items the service received a response from the organization on august 20xx in the response the organization described several community activities that the organization participated in during 20xx including the following e e e e sponsorship of the annual co-sponsorship of an amateur bbq competition various multi-business marketing and promotional campaigns networking and community service opportunities for members two day event the organization stated although it does not maintain a formal tracking mechanism it is estimated that the time are resources are utilized as follows e other promotion and networking activities barbeque event xx xx xx the response did not contain an explanation of how the activities furthered c purposes the response also did not contain a certified copy of an amendment to the articles of incorporation law sec_501 provides tax exemption for corporation and foundation that are operated literary or educational exclusively for religious charitable scientific testing for public safety purpose no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual an treasury regulation section organization described in sec_501 an organization must be organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational or the operational_test it is not exempt c -1 a states that be exempt as order to in sec_1_501_c_3_-1 states in part that an organization is not organized exclusively for one or more exempt purposes unless its assets are dedicated to an exempt_purpose an organization’s assets will be considered dedicated to an exempt_purpose for example if upon dissolution such assets would by reason of a provision in the organization's articles or by operation of law be distributed for one or more exempt purposes or to the federal government or to a state_or_local_government for a public purpose or would be distributed by a court to another organization to be used in such manner as in the judgment of the court will best accomplish the general purposes for which the dissolved organization was organized however an organization does not meet the organizational_test if its articles or the law of the state in which form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended name of taxpayer it was created provide that its assets would upon dissolution be distributed to its members or shareholders 20xx sec_1_501_c_3_-1 states that an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if an which accomplish one or more such exempt purposes specified in sec_501 organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_53_4942_b_-1 states that for the purposes of this section the term substantially_all shall mean or more regulations sec_1_501_c_3_-1 defines the term educational as the instruction or the training of the individual for the purpose of improving or developing his capabilities or the instruction of the public on subjects useful to the individual and beneficial to the community a examples of educational organizations are primary or secondary school professional or trade school which has a regularly scheduled curriculum a regular faculty and a regularly enrolled body of students in attendance at a place where the educational activities are regularly carried on college or a in spanish american cultural association of bergenfield v commissioner tcmemo_1994_510 wl555882 the u s tax_court held that the spanish american cultural association of bergenfield did not qualify as an organization described in code sec_501 because its charitable activities were insubstantial compared to its social activities taxpayer's position mission after further review and discussion we are in agreement that based on the and community based operations it may be better suited qualifying for exemption from income_tax under a different section of the internal_revenue_code other than c government's position issue the organization does not meet the organizational_test since the articles of incorporation does not limit the purposes to those described in sec_501 and does not contain an express provision permanently dedicating the assets to purposes specifically described in sec_501 form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number 20xx year period ended explanations of items issue as stated in sec_1_501_c_3_-1 an organization will be regarded as it engages primarily in activities operated exclusively for one or more exempt purposes only if the which accomplish one or more such exempt purposes specified in sec_501 organization's primary activities consist of activities that generally promote social welfare and recreational purposes these activities are not inherently educational or charitable by itself under c of the code an organization cannot be recognized as exempt under sec_501 is both organized and operated exclusively for charitable educational or unless it shows that it thus the organization failed to meet the operational_test of section other exempt purposes c -1 a and sec_1_501_c_3_-1 of the regulations conclusion based on our review of all facts and circumstances referenced above it is the government's position that the organization’s exempt status should be revoked due it’s failure to meet the organizational and operational tests required by sec_501 accordingly the organization’s exempt status should be revoked effective january 20xx form_1120 us corporation income_tax return should be filed for the tax periods ending on and after january 20xx form 886-a catalog number 20810w page publish no irs gov department of the treasury-internal revenue service
